Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	  Applicant's submission filed on 11/18/2021 has been entered. Claim(s) 21, 24-28, 31- 35, 38-40 is/are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 35, 38-40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Said claim discloses a machine- readable medium.  Both said claim and the respective specification fail to disclose whether said machine- readable medium is limited to a non-transitory medium or transitory propagating signal.  Reading said claim under the broadest reasonable interpretation machine- readable medium is considered to read on a transitory propagating signal.  See the "Subject Matter Eligibility of Computer Readable Media" (1351 OG 212 - Feb. 23, 2010). A claim reciting only a musical composition, literary work, compilation of data, signal or legal document per se does not appear to be a process, machine, manufacture, or composition of matter.  See MPEP § 2106.  Thus, both said claim and said specification fail to define said machine- readable medium to be statutory media. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 24-28, 31- 35, 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McLean (U.S. Patent app Pub 20060179078) in view of (Hyman (U.S. Patent App Pub 20090265369) in view of Burris (U.S. Patent App Pub 20110209061). 

	Regarding claim 21,
Mclean teaches the method comprising: researching a plurality of media playlists at a plurality of media communities for the media content; (See paragraphs 29-31, McLean teaches “For example, user 1 prepares playlist 200, user 2 prepares playlist 202, user 3 prepares playlist 204, and user N prepares playlist 206. Media unit 102 detects the presence of users 1 through N by one or more of the methods discussed above. Each user then transmits their individualized playlist to unit 102, where they are stored separately. Media unit 102 then constructs a universal playlist 208 that is representative of all the users currently logged onto the system”)
selecting one or more of the plurality of media playlists at one or more of the media communities having the media content; and (See paragraphs 29-31, McLean teaches “. Each user then transmits their individualized playlist to unit 102, where they are stored separately. Media unit 102 then constructs a universal playlist 208 that is representative of all the users currently logged onto the system”)
transmitting, from the first computing to the second computing device, the one or more media playlists having the media content. (See paragraphs 40-41, claim 1, McLean teaches “In this scenario, users 104 may transmit their respective playlists and receive media selections based upon the constructed universal playlist via the communications network 106. In the latter scenario, users 104, after having submitted their playlists, may listen to or view media selections directly from unit 102, which plays the selections based upon the universal playlist constructed.”)
wherein the request is evaluated to determine its content including media content and user preferences relating to sorting of the selected one or more media playlists, wherein sorting is according to the user preferences. (See paragraphs claim 6, 37-38,  claim 6, 20, Mclean teaches request determines the song or video and then the preferences on whether to include it in a universal playlist or  preference of a particular artist, or restrictions on the playing of consecutive songs from one artist or off a particular album)
	Mclean does not explicitly teach but Hyman teaches receiving, at a first computing device, a request relating to media content, wherein the request is placed by a user at a second computing device. (See paragraphs 37, 38, 39,  Hyman teaches “The request module 210 may be used by the user 108 for requesting to add additional tracks to the category playlist. The geography module 212 may determine that a geo-spatial region (e.g., Google Earth.TM., Wikimapia.COPYRGT., etc.)”)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Hyman with McLean because both deal with media organization. The advantage of incorporating the above limitation(s) of Hyman into McLean is that Hyman teaches a method enables the user to know when new works of authorship of the particular type are available, thus providing the user with new media collection, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Hyman)
Mclean and Hyman do not explicitly  teach  but Burris teaches wherein the plurality of media playlists are selected based on a playlist assistance function to facilitate one or more tasks, wherein the one or more tasks comprise interactively displaying, by a user interface, the plurality of media playlists having multiple sets of playlists offering multiple media items of the media content. (See paragraphs 5,  22, claims 1, 5, Burris teaches “providing a plurality of playlists, wherein each playlist of the plurality of playlists comprises at least one audio file identifier, providing a plurality of playlist categories, wherein each playlist is assigned to at least one of the plurality of playlist categories, displaying at the audio reproduction device the plurality of playlist categories to a user, detecting at the audio reproduction device a first user selection selecting a playlist category from the displayed playlist categories, displaying at the audio reproduction device the playlists which are assigned to the selected playlist category to the user, detecting at the audio reproduction device a second user selection selecting a playlist of the displayed playlists, and playing back audio files identified by the selected playlist with the audio reproduction device”; plurality of playlists are generated and categorized and displayed to the used )
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to have known to combine the teachings of Burris with McLean and Hyman because both deal with media organization. The advantage of incorporating the above limitation(s) of Burris into McLean and Hyman is that Burris teaches user does not have to compose appropriate playlists for workout on his or her own, but can simply select from predefined playlists, thus providing the user with new media collection, therefore making the overall system more robust and efficient. (See paragraphs [0001] - [0003], Burris)
	
	Regarding claim 24,
McLean, Hyman, Burris teach the method of claim 21,
Hyman teaches further comprising sharing the media content and other media content of the one or more media playlists with one or more users using one or more of the plurality of media communities over a network, wherein sharing is performed using one or more of emailing, texting, and posting at one or more of a website, a network website, and a music community website.  (See paragraphs 37, 31, Hyman teaches email and text messages for sharing new playlists as they become available ) See motivation to combine for claim 20.

	Regarding claim 25,
McLean, Hyman, Burris teach the method of claim 21, further comprising displaying the one or more media playlist using a display device coupled to the second computing device, and playing the media content and other media content of the one or more media playlists using a media player of the second computing device. (See paragraphs 29, 33, 34, McLean teaches player on the second device to play the music on the playlists )

	Regarding claim 26,
McLean, Hyman, Burris teach the method of claim 21.
Hyman further teaches wherein the request is placed via a user interface that is provided by a software application at the second computing device, the software application comprising one or more of the media player, a media community website, and a social networking website, wherein the second computing device includes a client computing device coupled to the first computing device over the network. (See paragraphs 37, 31, claim 16-17 Hyman teaches a social media network community and the client can play aka stream the content) See motivation to combine for claim 20.

	Regarding claim 27,
McLean, Hyman, Burris teach the method of claim 26.
Hyman further teaches wherein the network comprises one or more of a cloud-based network, a Local Area Network (LAN), a Wide Area Network (WAN), a Metropolitan Area Network (MAN), a Personal Area Network (PAN), an intranet, an extranet, or the Internet. (See paragraphs 28-29, Hyman teaches a wan and  lan ) See motivation to combine for claim 20.

Claims 28, 31-34 list all the same elements of claims 21, 24-27, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 21, 24-27 applies equally as well to claims 28, 31-34.  Furthermore with regards to the limitation of A system comprising: a computing device having a memory to store instructions, and a processing device to execute the instructions, the computing device further having a mechanism to: (See paragraphs 22, 28, McLean)

Claims 35, 38-40 list all the same elements of claims 21, 24-27, but in medium form rather than method form.  Therefore, the supporting rationale of the rejection to claims 21, 24-27 applies equally as well to claims 35, 38-40.  Furthermore with regards to the limitation of At least one machine-readable medium comprising a plurality of instructions that in response to being executed on a computing device, causes the computing device to carry out one or more operations comprising: (See paragraphs 13, claim 1, McLean)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24-28, 31- 35, 38-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of United States Patent 9225580   Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application.

Claims 21, 24-28, 31- 35, 38-40 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of United States Patent 10491646  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the independent claims when taken in light of the dependent claims of the patent are either the same or obvious variations of the instant application.




Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 

Applicant Argues: “Claim 21, as amended, recites:A method comprising: receiving, at a first computing device, a request relating to media content, wherein the request is placed by a user at a second computing device;researching a plurality of media playlists at a plurality of media communities for the media content; selecting one or more of the plurality of media playlists at one or more ofthe media communities having the media content, wherein the plurality of media playlists are selected based on a playlist assistance function to facilitate one or more tasks, wherein the one or more tasks comprise interactively displaying, by a user interface, the plurality of media playlists having multiple sets of playlists offeringmultiple media items of the media content; and transmitting, from the first computing to the second computing device, the one or more media playlists having the media content, wherein the request is evaluated to determine its content including media content and user preferences relating to sorting of the selected one or more media playlists, wherein sorting is according to the user preference. Emphasis added.Without any concessions regarding the scope and subject matter of the pending rejection, Applicant proposes amendments to the pending claims and submits the following remarks.
Claim 21, as amended, recites in pertinent part selecting one or more of the plurality of media playlists at one or more of the media communities having the media content, wherein the plurality of media playlists are selected based on a playlist assistance function to facilitate one or more tasks, wherein the one or more tasks comprise interactively displaying, by a user interface, the plurality of media playlists having multiple sets of playlists offering multiple media items of the media content.Claim 21, as amended, now further recites in pertinent part transmitting, from the first computing to the second computing device, the one or more media playlists having the media content, wherein the request is evaluated to determine its content including media content and user preferences relating to sorting of the selected one or more media playlists, wherein sorting is according to the user preference.
Applicant respectfully contends that Mclean, Hyman, and Burris, individually or when combined, fail to teach or reasonably suggest at least the aforementioned limitations of claim 21. Accordingly, for at least the reasons set forth above, Applicant respectfully requests the withdrawal of the rejection of claim 21 and its dependent claims.”

Examiner’s response: Examiner respectfully disagree .
A.  wherein the plurality of media playlists are selected based on a playlist assistance function to facilitate one or more tasks, wherein the one or more tasks comprise interactively displaying, by a user interface, the plurality of media playlists having multiple sets of playlists offering multiple media items of the media content is at least taught by paragraphs 5 and 22 of Burris.  These sections teaches “providing a plurality of playlists, wherein each playlist of the plurality of playlists comprises at least one audio file identifier, providing a plurality of playlist categories, wherein each playlist is assigned to at least one of the plurality of playlist categories, displaying at the audio reproduction device the plurality of playlist categories to a user, detecting at the audio reproduction device a first user selection selecting a playlist category from the displayed playlist categories, displaying at the audio reproduction device the playlists which are assigned to the selected playlist category to the user, detecting at the audio reproduction device a second user selection selecting a playlist of the displayed playlists, and playing back audio files identified by the selected playlist with the audio reproduction device”. This covers the claim limitation.


B. transmitting, from the first computing to the second computing device, the one or more media playlists having the media content is at least taught by paragraphs 40-41 of McLean. This section teaches “In this scenario, users 104 may transmit their respective playlists and receive media selections based upon the constructed universal playlist via the communications network 106. In the latter scenario, users 104, after having submitted their playlists, may listen to or view media selections directly from unit 102.” This teaches the transmitting the playlist from one device to another. 
Further wherein the request is evaluated to determine its content including media content and user preferences relating to sorting of the selected one or more media playlists, wherein sorting is according to the user preference. Paragraphs 37-38, teaches in portion “. In addition to each user providing a playlist indicating that user's media preferences, each user could provide additional media preference criteria including preferences based upon a particular time of the day, preference of a particular musical genre or artist, or preferences based upon the amount of time elapsed since the playing of a particular song or video. For example, if a user is at work during the day he or she may not want a particular genre of song or video played from their playlist during those hours. The user can supply this preference information to unit 102 along with their playlists. Therefore, unit 102 will not play the song or video during the time period indicated.” This teaches user preferences being used for sorting playlist items.
Further, Examiner thanks Applicant for stating on the record that they would sign the two outstanding terminal disclaimers to overcome the double patenting rejection at the time of allowance. 
Applicants’ arguments have been considered but are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1. Logan (U.S. Patent App Pub 20040255340) teaches a compact disk player includes a digital storage device which receives and stores two different programs, such as song tracks or the like, at a high rate of speed. Two output devices play back the two different programs at the same time at a slower reproduction rate. The arrangement includes separate controls associated with each output device, permitting different listeners to independently select the particular program played on each output device.
2. Plastina (U.S. Patent App Pub 20060218187) teaches a system for generating an ordered list of one or more media items selected from a library of media items. The system comprises a user-associated selection filter for generating a subgroup of media items from the library. The system further comprises a user-associated ordering filter for ordering at least a portion of the subgroup of media items into an ordered list.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444